IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN SOUFFRANT : CIVIL ACTION
v. : NO. 5: 18-2848
KEVIN KAUFFMAN, et al
ORDER

AND NOW, this 18th day of April 2019, upon careful and independent consideration of
the Petition for a writ of habeas corpus (ECF Doc. No. 2), the Response to the Petition (ECF Doc.
No. 16), Chief United States Magistrate Judge Linda K. Caracappa’s January 30, 2019 Report and
Recommendation (ECF Doc. No. 19), Petitioner’s Objections (ECF Doc. No. 28), and for reasons
explained below, it is ORDERED:

l. Judge Caracappa’s January 30, 2019 Report and Recommendation (ECF Doc. No.
19) is APPROVED as we overrule Petitioner’s Objections (ECF Doc. No. 28);

2. We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.
2) with prejudice;

3. There is no probable cause to issue a certificate of appealability;1 and,

4. The Clerk of Court shall CLOSE this case.

%g'

KEA EY J.

 

 

1 See 28 U.S.C. § 2253(0)(2); Slack v. McDam'el, 529 U.S. 473, 484 (2000).

